695 N.W.2d 69 (2005)
FAMILIES AGAINST INCINERATOR RISK
v.
HAINES.
No. 126867.
Supreme Court of Michigan.
April 15, 2005.
SC: 126867. COA: 245319.
On order of the Court, the application for leave to appeal the July 29, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be briefed: (1) whether, in light of MCL 168.954's provision that "[e]ach signer of the petition shall affix his signature, address and the date of signing," the Court of Appeals erred in concluding that if a "signature matches the voter registration card, the clerk may not invalidate an otherwise valid signature on the basis that the handwriting in the address and date column was determined not to be that of the signer"; and (2) by what authority and to what extent may a court preclude a clerk from engaging in handwriting analysis to prevent fraud. The parties shall file supplemental briefs within 28 days of the date of this order.
The Elections Division of the Michigan Department of State, the Michigan Republican Party, and the Michigan Democratic Party are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.